



SEPARATION AGREEMENT AND RELEASE AND WAIVER OF CLAIMS
You, DONALD GOIN, enter into this Separation Agreement and Release and Waiver of
Claims (this “Agreement”) in favor of SANTANDER CONSUMER USA HOLDINGS INC., a
Delaware corporation (“SC”); SANTANDER CONSUMER USA INC., an Illinois
corporation; SANTANDER HOLDINGS USA INC., a Virginia corporation; SANTANDER
CONSUMER USA INC. FOUNDATION, a 501(c)(3) nonprofit entity; SANTANDER CONSUMER
INTERNATIONAL PUERTO RICO, LLC, a Puerto Rico limited liability company; and
SANTANDER BANK, N.A., a national bank, (collectively, “Santander”), Banco
Santander, S.A. (“SAN”) and its affiliated companies (collectively with
Santander, the “Santander Group”), and any and all of their respective
predecessors, successors, assigns, subsidiaries, parents, affiliates, divisions,
branches, related entities, and present and former officers, directors,
employees, stockholders, and agents, both in the United States and abroad acting
in their capacity for the Santander Group (collectively, the “Santander Group
Releasees”), in exchange for the Separation Benefits you will receive from
Santander that are described below.
BY SIGNING THIS AGREEMENT ON ITS SIGNATURE PAGE—BOTH ON OR WITHIN 21 DAYS AFTER
THE TRANSITION DATE AND THEN AGAIN ON THE TERMINATION DATE—YOU ARE ACKNOWLEDGING
THAT YOU (1) HAVE CAREFULLY READ EVERY TERM OF THIS AGREEMENT, AND (2) FULLY
UNDERSTAND EVERY TERM OF THIS AGREEMENT.
YOU ARE ALSO AGREEING TO EVERY TERM OF THIS AGREEMENT BY SIGNING THIS AGREEMENT.
1.
Transition Period. Effective December 12, 2017 (the “Transition Date”), you will
cease to serve as Chief Information Officer (“CIO”) of SC and you will cease to
be an officer and director of the Santander Group. From the Transition Date
through March 9, 2018 (the “Termination Date”), you will continue to serve as a
non-executive employee of Santander. The period from the Transition Date through
the Termination Date will be the “Transition Period.” During the Transition
Period, you will assist with the orderly transition of your CIO duties to your
successor in that role, and perform such other duties consistent with the
position of a transitioning former CIO as may be requested by Santander from
time to time. During the Transition Period, as long as you remain in service
with Santander and do not breach any terms of this Agreement, you will continue
to receive your base salary in effect as of the Transition Date (“Base Salary”),
and you will remain eligible to participate in all other Santander Group
compensation and benefit plans, policies, agreements, and arrangements in which
you participated or to which you were a party as of the Transition Date (the
“Santander Group Arrangements”).

2.
Separation from Service. As of the Termination Date, you will cease to be an
employee of the Santander Group. For the avoidance of doubt, you will cease to
provide any services to the Santander Group as of the Termination Date, except
as specifically required by this Agreement. Your separation from service will be
treated as a termination by Santander “without cause” for all purposes,
including for purposes of all Santander Group Arrangements.

3.
Separation Benefits. In consideration for your signing this Agreement—both on or
within 21 days after the Transition Date and then again on the Termination
Date—and not timely revoking the ADEA Release in Section 7 below, and otherwise
complying with all terms of this Agreement, you will be entitled to the
following benefits, in each case subject to all applicable tax and other
withholdings (the “Separation Benefits”):

(a)
continued Base Salary and eligibility to participate in the Santander Group
Arrangements during the Transition Period as described in Section 1 above;

(b)
a lump sum cash payment of $211,000 to be paid on March 9, 2018;

(c)
an annual bonus payment for the 2017 performance year in an amount equal to
$235,751 (representing 50% of your target bonus for the year), payable at the
same times, and subject to the same terms, as 2017 annual bonuses paid to
continuing SC employees;

(d)
a payment for your first tranche under Santander’s special regulatory incentive
plan (“SRIP”) in an amount equal to $188,563, payable at the same times, and
subject to the same terms, as SRIP payments made to continuing SC employees;

(e)
any deferred and unearned cash awards (and any related interest), and any
deferred and unearned restricted stock units (“RSUs”), granted to you in
settlement of the deferred portion of your annual bonuses for the 2015 and 2016
(and 2017) performance years will continue to become earned and payable under
and subject to the terms of your applicable 2015 and 2016 (and 2017) annual
bonus award agreements under the Santander Consumer USA Holdings Inc. Omnibus
Incentive Plan (the “Omnibus Plan”), only without regard to whether you continue
in service with the Company or an Affiliate (in each case as defined in the
Omnibus Plan);

(f)
any unearned performance-based RSUs (“PSUs”) granted to you under the Omnibus
Plan as part of the 2015 SAN Performance Award program will continue to become
earned and payable under and subject to the terms of your applicable PSU award
agreement, only without regard to whether you continue in service with the
Company or an Affiliate (in each case as defined in the Omnibus Plan); and

(g)
any unearned Retention-based RSU’s (“RSUs”) granted to you under the Omnibus
Plan as part of a Retention program will continue to become earned and payable
under and subject to the terms of your applicable RSU award agreement, only
without regard to whether you continue in service with the Company or an
Affiliate (in each case as defined in the Omnibus Plan); and

4.
Accrued Benefits. In addition to the Separation Benefits, upon the Termination
Date, you will also be entitled to prompt payment or provision of all accrued
and vested employee benefits (other than benefits that are duplicative of the
Separation Benefits) that you are otherwise entitled to under the terms of
applicable Santander Group Arrangements (the “Accrued Benefits”).

5.
No Other Benefits. The Accrued Benefits represent all amounts owed to you
(absent this Agreement) upon your separation from service with the Santander
Group, and include payment for all outstanding amounts, reimbursements, and
payments that are owed to you by the Santander Group as of the Termination Date.
The Separation Benefits are in excess of any amounts owed to you but for your
execution of this Agreement. Except as specifically provided in this Agreement,
you will not be entitled to any further compensation or benefits from the
Santander Group after the Termination Date.

6.
Your General Release and Waiver of Claims.

(a)
In consideration for the Separation Benefits, you, on behalf of yourself and
your successors and assigns (together, the “Releasing Parties”), specifically,
irrevocably, unconditionally, and fully and forever waive, release, and
discharge the Santander Group Releasees from any and all manner of claims,
debts, demands, damages, liabilities, and causes of action, whether known or
unknown, from the beginning of time through the date of your execution of this
Agreement, relating to or arising out of your employment relationship with the
Santander Group or the termination of that relationship (collectively, the
“Released Claims”), including causes of action for libel, slander, breach of
contract, detrimental reliance, impairment of economic opportunity, intentional
infliction of emotional distress, or any other tort, and claims under federal,
state, or local constitutions, statutes, regulations, ordinances, or common law,
including (in each case as amended and including their implementing
regulations): the Employee Retirement Income Security Act of 1974; the Civil
Rights Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in Employment
Act of 1967, including the Older Workers Benefit Protection Act (the “ADEA”);
the Rehabilitation Act of 1973; the Equal Pay Act of 1963; and the Americans
with Disabilities Act of 1990.

(b)
Notwithstanding the foregoing, the release granted under Section 6(a) above and
the ADEA Release in Section 7 below specifically exclude:

(i)
any rights to unemployment or disability benefits under applicable law;

(ii)
any rights based on any violation of any federal, state, or local statutory or
public policy entitlement that may not be waived under applicable law;

(iii)
any rights to indemnification, advancement, or contribution; and

(iv)
any claim that is based on any act or omission that occurs after the date you
deliver your signature on this Agreement to Santander.

(c)
In addition to the foregoing, nothing in this Agreement will prevent or prohibit
you from filing a claim with a government agency, such as the U.S. Securities
and Exchange Commission or Equal Employment Opportunity Commission, which is
responsible for enforcing a law on behalf of the government.

7.
Your Specific Release and Waiver of ADEA Claims.

(a)
In further consideration for the Separation Benefits, the Releasing Parties
specifically, irrevocably, unconditionally, and fully and forever waive,
release, and discharge the Santander Group Releasees from any and all Released
Claims arising under the ADEA (the “ADEA Release”).

(b)
You specifically acknowledge and confirm each of the following.

(i)
This Agreement, including the ADEA Release, is written in a manner designed to
be understood by you.

(ii)
You have read this entire Agreement carefully and understand all of its terms.

(iii)
This Agreement affects important rights and includes a release of all claims
arising out of any alleged violations of your rights while employed with the
Santander Group, including any claims under the ADEA.

(iv)
Because this Agreement affects important rights, you are advised to consult with
an attorney of your choice before signing this Agreement.

(v)
After having consulted with an attorney(s) (or declining Santander’s advice to
seek a consultation), you knowingly, freely, and voluntarily assent to all of
the terms of this Agreement, including the waiver, release, and covenants
contained in it.

(vi)
Santander has made no representations to you regarding your release and waiver
other than those contained in this Agreement.

(vii)
You are signing this Agreement, including the ADEA Release—both on or within 21
days after the Transition Date and then again on the Termination Date—in
exchange for good and valuable consideration, in the form of the Separation
Benefits, which you will not be entitled to if you do not sign (and not revoke)
this Agreement both on or within 21 days after the Transition Date and then
again on the Termination Date.

(viii)
You were given at least 21 days to consider this Agreement and consult with an
attorney of your choice, although you may sign the Agreement sooner if desired.

(ix)
You have seven days after signing this Agreement—both on or within 21 days after
the Transition Date and then again on the Termination Date—to revoke the ADEA
Release by delivering notice of revocation to Santander Consumer USA Inc., Human
Resources, Attn: Lisa VanRoekel, 1601 Elm Street, Suite 800, Dallas, Texas
75201, before the end of these seven-day periods. If your written notice of
revocation is not actually received by Santander before the close of business
(i.e., 5:00 p.m., CST) on the seventh calendar day after the day you sign this
Agreement and deliver your signature to Santander—both on or within 21 days
after the Transition Date and then again on the Termination Date—then there will
be no revocation and your ADEA Release will become fully effective and
enforceable. If you revoke the ADEA Release, Santander will have the option of
treating this Agreement as null and void in its entirety (meaning that, inter
alia, you will not be entitled to the Separation Benefits).

(x)
The ADEA Release does not apply to rights and claims that may arise after you
sign this Agreement.

(c)
This Agreement will become effective and enforceable immediately once you sign
and deliver it to Santander; provided, however, that the ADEA Release will
become effective and enforceable on the first business day after the expiration
of the seven-day revocation period for the ADEA Release (the “ADEA Release
Effective Date”), provided you have not revoked the ADEA Release in accordance
with this Section 7.

8.
No Admission. Nothing in this Agreement constitutes an admission of liability by
the Santander Group or you concerning any aspect of your employment with or
separation from the Santander Group.

9.
Confidentiality.

(a)
During the course of providing services to the Santander Group, you were privy
to confidential and proprietary business information belonging to the Santander
Group (the “Confidential Information”), the unauthorized disclosure of which
could cause serious and irreparable injury to the Santander Group. You will hold
and safeguard the Confidential Information in trust for the Santander Group, and
you will not, at any time, misappropriate, use for your own advantage, disclose,
or otherwise make available to anyone who is not an officer of the Santander
Group, for any reason, any of the Confidential Information, regardless of
whether the Confidential Information was developed or prepared by you or others.
You will not remove any writings containing Confidential Information from the
Santander Group’s premises or possession without the Santander Group’s express
written consent. On or before the Termination Date, you will return to the
Santander Group all Confidential Information in your possession or under your
control (whether in original, copy, or disk form). Before disclosing any
Confidential Information under compulsion of legal process, you will promptly
give notice to the Santander Group of the fact that you have been served with
legal process pursuant to which the disclosure of Confidential Information may
be requested. To the extent reasonably practicable, such notice must be given
within sufficient time to permit the Santander Group to intervene in the matter
or to take such other actions as may be necessary or appropriate to protect its
interests in the Confidential Information. Notwithstanding the foregoing,
nothing in this Agreement or elsewhere will prohibit or restrict you from (i)
retaining and using appropriately (A) documents and information relating to your
personal entitlements and obligations or (B) copies of your rolodex (and
electronic equivalents); (ii) making truthful statements, and disclosing
documents and information, (A) when compelled by law, court order, subpoena, or
the like, (B) when requested by any governmental or self-governing organization
or body, or (C) as reasonably necessary in connection with enforcing or
defending your rights under this Agreement or otherwise; or (iii) making
disclosures in confidence to an attorney or other professional adviser for the
purpose of securing professional advice.

(b)
If another agreement exists between or among you and the Santander Group that
(i) is in effect while this Agreement is effective and (ii) contains terms that
conflict with any of the terms of this Section 9, then the more restrictive of
such terms from the two agreements will control for the period during which both
agreements would otherwise be in effect.

(c)
The Santander Group has provided you with the following notice of immunity
rights in compliance with the requirements of the Defend Trade Secrets Act of
2016: (i) you will not be held criminally or civilly liable under any federal,
state, or local trade secret law for the disclosure of confidential information
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) you will not be held criminally or civilly liable under
any federal, state, or local trade secret law for the disclosure of confidential
information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal, and (iii) if you file a
lawsuit for retaliation by the Santander Group for reporting a suspected
violation of law, you may disclose the confidential information to your attorney
and use the confidential information in the court proceeding, as long as you
file any document containing the confidential information under seal, and do not
disclose the confidential information, except pursuant to court order.

(d)
This Agreement does not in any way restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement,
or from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency, provided
that such compliance does not exceed that required by the law, regulation, or
order. You must promptly provide written notice of any such order to Santander.

10.
Cooperation. Subject to prompt payment (or reimbursement) by Santander of any
costs and expenses that you reasonably and actually incur, you will cooperate
with Santander and its counsel with respect to any matter (including litigation,
investigations, and regulatory, administrative, and governmental proceedings)
that relates to matters with which you were involved during your service with
the Santander Group. Such cooperation may include appearing from time to time at
the offices of Santander or Santander’s counsel for conferences and interviews,
and in general providing Santander and its counsel with the benefit of your
knowledge with respect to any such matter.

11.
Proceedings. Except as provided above, (a) you will not communicate with anyone
other than your own attorneys—except in connection with performing your duties
under this Agreement, as required by law, or in connection with defending your
own rights and interests—concerning the facts or subject matter of any pending
or potential litigation, investigation, or regulatory, administrative, or
governmental proceeding involving the Santander Group (each, a “Proceeding”),
other than any Proceeding in which you are a party-in-opposition, without giving
prior notice to Santander’s General Counsel; and (b) in the event that any other
party to any Proceeding attempts to obtain information or documents from you
with respect to matters relating to such Proceeding, you will promptly notify
Santander’s General Counsel before providing such information or documents. You
have disclosed, and will continue to disclose, to Santander all knowledge and
information that you have or possess that is in any way related to any
Proceeding. Notwithstanding anything in this Agreement or elsewhere to the
contrary, you may report any violation of federal law or regulation to any
governmental department or agency and otherwise make any disclosure protected by
any applicable whistleblower law or statute.

12.
Rights upon Breach. For breach of this Agreement, the parties hereto will have
such rights and remedies as are customarily available at law or in equity,
subject to Section 13 and Section 14 below. In any dispute concerning this
Agreement, the party hereto that substantially prevails will be entitled to
prompt payment (or reimbursement) of any and all costs and expenses (including
any attorney fees) that it reasonably incurred in connection with such dispute.

13.
Injunctive Relief. If you breach Section 9, Section 10, Section 11, or
Section 12 above, the Santander Group may, in addition to other rights and
remedies it may have and notwithstanding anything in this Agreement or elsewhere
to the contrary, seek temporary or permanent injunctive relief or other
equitable remedy for such breach in a court of competent jurisdiction.

14.
Governing Law; Consent to Jurisdiction; Consent to Venue. This Agreement will be
construed and interpreted in accordance with the internal laws of the State of
Texas without regard to principles of conflicts of law thereof, or principles of
conflicts of laws of any other jurisdiction that could cause the application of
the laws of any jurisdiction other than the State of Texas. Subject to any
applicable arbitration or similar agreement between you and Santander then in
effect, for purposes of resolving any dispute that arises directly or indirectly
from the relationship of the parties hereto evidenced by this Agreement, the
parties submit to and consent to the exclusive jurisdiction of the State of
Texas, and any related litigation will be conducted solely in the courts of
Dallas County, Texas or the federal courts for the United States for the
Northern District of Texas, where this Agreement is made and/or to be performed,
and no other courts.

15.
Advice of Counsel. You are advised to discuss this Agreement with an attorney of
your choice before signing it.

16.
Entire Agreement. This Agreement contains the full understanding between you and
the Santander Group concerning your separation from service with the Santander
Group. For the avoidance of doubt, this Agreement will not cancel or otherwise
supersede any contractual or similar restrictions on your post-employment
activities.

17.
Void Terms. If any term of this Agreement is found by an arbitrator, a court, or
other tribunal of competent jurisdiction to be partially or wholly invalid or
unenforceable, the remainder of this Agreement will be enforceable and binding
on the parties hereto, and the invalid or unenforceable term will be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable. If such term cannot under any circumstance be so modified or
restricted, it will be excised from this Agreement without affecting the
validity or enforceability of any of the remaining terms. Any such modification,
restriction, or excision may be accomplished by mutual written agreement of the
parties hereto or by disposition of a court or other tribunal.

18.
Headings. The headings of the sections in this Agreement are included solely for
convenience. If the headings and the text of this Agreement conflict, the text
will control.

19.
Construction. Each party hereto has participated in negotiating and drafting
this Agreement, so if any ambiguity or question of intent arises, this Agreement
will be construed as if the parties had drafted it jointly, as opposed to being
construed against a party because it was responsible for drafting one or more
terms of this Agreement.

20.
Successors and Assigns. Santander may freely assign this Agreement at any time.
This Agreement will inure to the benefit of Santander and its successors and
assigns. You may not assign this Agreement in whole or in part. Any purported
assignment by you will be null and void from the initial date of purported
assignment.

21.
Amendments. This Agreement may not be amended without the prior written consent
of the party hereto affected, and no consent will be effective unless it
specifically identifies the term(s) of this Agreement that are being amended.

22.
Waiver. The waiver by either party hereto of the breach of any terms of, or
rights under, this Agreement, will not be deemed to constitute the waiver of any
similar term or right. No waiver will be binding or effective unless expressed
in writing and signed by the party hereto giving the waiver.

23.
Counterparts. This Agreement may be executed in counterparts, which together
will constitute one and the same Agreement.

[Signature page follows.]


ACCEPTANCE
YOU MUST SIGN THIS AGREEMENT TWICE—FIRST ON OR WITHIN 21 DAYS AFTER THE
TRANSITION DATE AND THEN AGAIN ON THE TERMINATION DATE.
BY SIGNING THIS AGREEMENT BELOW—BOTH ON OR WITHIN 21 DAYS AFTER THE TRANSITION
DATE AND THEN AGAIN ON THE TERMINATION DATE—YOU ARE ACKNOWLEDGING THAT YOU
(1) HAVE CAREFULLY READ EVERY TERM OF THIS AGREEMENT AND (2) FULLY UNDERSTAND
EVERY TERM OF THIS AGREEMENT.
YOU ARE ALSO AGREEING TO EVERY TERM OF THIS AGREEMENT BY SIGNING THIS AGREEMENT
BELOW.
EMPLOYEE                        EMPLOYEE
(TRANSITION DATE EXECUTION)                (TERMINATION DATE EXECUTION)
By:    /s/ Donald Goin                    By:     /s/ Donald Goin            
Date:    1/2/2018                    Date:    3/9/2018                
SANTANDER CONSUMER USA INC.
By: /s/ Lisa VanRoekel                    
Name:    Lisa VanRoekel
Title:    Chief Human Resources Officer
Date:    March 9, 2018
SANTANDER CONSUMER USA HOLDINGS INC.
By: /s/ Lisa VanRoekel                    
Name:    Lisa VanRoekel
Title:    Chief Human Resources Officer
Date:    March 9, 2018




EXHIBIT A
FORM OF CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
This Confidentiality and Restrictive Covenant Agreement (“Agreement”) is entered
into between Santander Consumer USA Inc., Santander Consumer USA Holdings, Inc.
(collectively “Santander” or the “Company”), and Donald Goin (“Employee”). In
exchange for the mutual promises and obligations in this Agreement, Santander
and Employee agree as follows:


1.NO ALTERATION OF EMPLOYMENT RELATIONSHIP. Nothing in this Agreement is
intended to alter the nature of the relationship between Employee and the
Company. The terms and conditions of employment for employees that have executed
separate, specific employment agreements will continue to be governed by such
agreements except to the extent altered herein. Employment for employees that
have not signed separate, specific employment agreements remains “at will,” and
either the employee or the Company may terminate the employee’s employment at
any time, with or without notice, for any or no reason and with or without
cause. Nothing in this Agreement shall constitute a promise or contract of
employment for any particular duration, for any specified rate of pay, under any
specified terms and conditions, or for any specific job function.
2.AGREEMENT TO PROVIDE CONFIDENTIAL INFORMATION. Santander agrees to furnish
Employee with Confidential Information related to Santander during Employee’s
employment. Employee acknowledges that this Confidential Information is
furnished for the purpose of enabling Employee to access and provide service to
the Company and its customers. Employee acknowledges and agrees that the
Company’s business is to a large extent based upon Confidential Information, and
that the Company’s provision of this Confidential Information justifies the
restrictions provided for in this Agreement.
For purposes of this Agreement, the term “Confidential Information” shall mean
information that Santander owns or possesses, that Santander has developed, that
it uses or that is potentially useful in the business of the Company, and/or
that the Company treats as proprietary, private, or confidential. Confidential
Information includes, but is not limited to, (a) inventions, ideas, processes,
formulas, data, lists, programs, internal memos, other works of authorship,
know-how, improvements, discoveries, trade secrets, developments, designs, and
techniques relating to the business or proposed business of Santander; (b)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customer lists,
cost structures, customer needs/preferences, the identity of Santander’s
automotive dealer partners, and the terms of the relationship between Santander
and the automotive dealerships; and (c) information regarding the skills and
capabilities of other employees, consultants, vendors, and contractors for
Santander that the Company desires to protect against disclosure or competitive
use.
3.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee agrees not to, either
during or after Employee’s employment, use or disclose such Confidential
Information for any reason other than in the performance of Employee’s duties.
Employee’s obligation not to disclose Confidential Information does not apply to
information that: (a) is or becomes generally available to the public other than
as a result of disclosure by Employee; or (b) Employee is legally required by
law, subpoena, or judicial/regulatory process, provided, however, that in the
event Employee is legally required to disclose such information, Employee agrees
to provide the Company with prompt notice thereof so that the Company may, in
the Company’s sole discretion, seek an appropriate protective order.
4.RESTRICTIVE COVENANTS. Employee acknowledges that: (a) during Employee’s
employment with Santander, Employee will obtain Confidential Information; (b)
the Confidential Information has been developed and created by Santander at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (c) Santander will suffer substantial damage
which will be difficult to compute if Employee should solicit or interfere with
the Company’s employees, clients, customers, vendors, or suppliers or should
divulge Confidential Information relating to the business of the Company; (d)
the provisions of this Agreement are reasonable and necessary for the protection
of Santander’s business and the Confidential Information; (e) Santander would
not have provided Employee with Confidential Information unless Employee agreed
to be bound by the terms hereof; and (f) the provisions of this Agreement will
not preclude Employee from other gainful employment.
For these reasons, Employee agrees to the following restrictive covenants
designed to protect the Confidential Information:
(i)
Non-Competition: Employee shall not, during the Restricted Period, without the
prior written consent of Santander, directly or indirectly, on Employee’s behalf
or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, for Employee’s own benefit or for
the benefit of any other person or entity, render services or advice to, accept
employment with, lend Employee’s name or credit to, work for, participate in the
ownership, management, operation, financing, or control of, an entity currently
engaged in, or desiring to become engaged in, Competing Activities in the
Restricted Area. Notwithstanding the foregoing, nothing in this Agreement
restricts Employee from owning less than 1% of any class of securities of such
entity as a passive investor, if such securities are listed on a national
securities exchange. Employee understands that this provision does not restrict
Employee from accepting any employment with any entity that does not engage in
Competing Activities.

(ii)
Non-Solicitation: Employee shall not, during the Restricted Period, without the
prior written consent of Santander, directly or indirectly, on Employee’s behalf
or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, solicit business from, attempt to
transact business with, transact business with, or interfere with the Company’s
relationship with any Customer or Prospective Customer, vendor, supplier, or
contractor of the Company. This restriction applies only to business that is a
Competitive Activity.

(iii)
Anti-Raiding: Employee shall not, during the Restricted Period, without the
prior written consent of the Company, directly or indirectly, on Employee’s
behalf or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, directly or indirectly solicit for
employment, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is, or within the 12-month period immediately
preceding the date of any such activity was, an employee or contractor engaged
by the Company.

The term “Restricted Period” means during Employee’s employment with the Company
and for a period of 12 months thereafter.
The term “Restricted Area” means the United States.
The term “Competing Activity” means any business activity that involves or is
related to providing vehicle finance and/or unsecured consumer lending products.
The term “Customer or Prospective Customer” means any client or customer of the
Company, or any person or entity with whom the Company has attempted to do
business, within the 24-month period prior to the end of Employee’s employment.
This term is limited to those clients, customers, persons, or entities: (1) with
whom Employee had contact; or (2) about whom Employee received Confidential
Information.
5.REMEDIES. Employee acknowledges and agrees that if Employee breaches any of
the provisions of this Agreement, the Company will suffer immediate and
irreparable harm for which monetary damages alone will not be a sufficient
remedy, and that, in addition to all other remedies that the Company may have,
the Company shall be entitled to seek injunctive relief, specific performance,
and any other form of equitable relief to remedy a breach or threatened breach
of this Agreement and to enforce the provisions of this Agreement. The existence
of this right shall not preclude or otherwise limit the applicability or
exercise of any other rights and remedies that the Company may have at law or in
equity. Santander shall further be entitled to attorneys’ fees and costs
associated with obtaining any legal or equitable remedies.
If Employee violates the restrictive covenants of this Agreement and the Company
brings legal action for injunctive or other relief, then the Company will not be
deprived of the benefit of the full Restricted Period as a result of the time
involved in obtaining the relief. Accordingly, Employee agrees that the
Restricted Period will have duration of the Restricted Period, and the regularly
scheduled expiration date of such Restricted Period will be extended by the same
amount of time that Employee is determined to have violated such covenant.
It is further agreed that such covenant will be regarded as divisible, and if
any part of such covenant is declared invalid, unenforceable, or void as to
time, area, or scope of activities, a court with appropriate jurisdiction shall
be authorized to rewrite, substitute, and enforce provisions which are valid;
and the validity and enforceability of this Agreement as modified will not be
affected.
6.EXCLUSIVITY AND DUTY OF LOYALTY TO THE COMPANY’S INTEREST. Employee agrees
that, during Employee’s employment with the Company, Employee shall:
(a)
Work for the best interest of the Company and make Employee’s services available
only to the Company and not to Employee’s own account or for any other person or
entity without the prior written consent of the Company;

(b)
Not engage in any activity which conflicts or interferes with the performance of
any of the duties and/or responsibilities assigned to Employee by the Company;

(c)
Promptly disclose to the Company, and not divert, any business opportunities or
prospective customers of which Employee becomes aware;

(d)
Promptly disclose any solicitation of any of the Company’s current, former, or
prospective customers or employees by any competitor of the Company of which
Employee becomes aware;

(e)
Not act to antagonize or oppose the interests of the Company; and

(f)
Not take advantage of any opportunity that Employee’s position may provide to
profit beyond the agreed compensation and benefits.

7.OWNERSHIP OF WORK PRODUCT. Employee acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information, and all similar or related information (whether or not
patentable) that relate to Santander’s actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Employee
(either solely or jointly with others) while engaged or employed by the Company
(including any of the foregoing that constitutes any proprietary information or
records) (“Work Product”) belong to the Company, and Employee hereby assigns,
and agrees to assign, all of the above Work Product to the Company. Any
copyrightable work prepared in whole or in part by Employee in the course of
Employee’s work for any of the foregoing entities shall be deemed a “work made
for hire” under the copyright laws, and Santander shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Employee hereby assigns and agrees to assign to Santander all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Employee shall promptly disclose such Work Product and copyrightable work
to the Company and perform all actions reasonably requested by the Company
(whether during or after the term of Employee’s employment with the Company) to
establish and confirm the Company’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).
8.RETURN OF MATERIALS. Upon the termination of Employee’s employment for any
reason or upon the Company’s request at any time, Employee shall immediately
return to Santander all of the Company’s property, including, but not limited
to, mobile phone, personal digital assistant (PDA), keys, pass cards, credit
cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor, and client lists), rolodexes, tapes, laptop
computer, software, computer files, marketing and sales materials, and any other
property, record, document, or piece of equipment belonging to the Company.
Employee will not (a) retain any copies of the Company’s property, including any
copies existing in electronic form, which are in Employee’s possession, custody,
or control or (b) destroy, delete, or alter any property of the Company,
including, but not limited to, any files stored electronically, without the
Company’s prior written consent. The obligations contained in this paragraph
shall also apply to any property which belongs to a third party, including, but
not limited to, the Company’s customers, licensors, or suppliers.
9.EMPLOYEE REPRESENTATIONS. Employee represents and warrants that: (a) Employee
has full right, power, legal capacity and authority to enter into this
Agreement; (b) neither the execution and delivery of this Agreement nor the
performance of Employee’s duties as an employee of the Company, will breach,
violate or (whether immediately or with the lapse of time or the giving of
notice or both) constitute an event of default under, or require any consent or
the giving of any notice under, any contract or instrument to which Employee is
a party or by which Employee may be bound; and (c) Employee has disclosed to the
Company all legal obligations, if any, owed to previous employers, and agrees
not to improperly use or disclose any confidential information or trade secrets
of any previous employers.
10.MISCELLANEOUS.
(a)
Governing Law. This Agreement is made under and shall be construed according to
the laws of the State of Texas.

(b)
Construction. The parties understand and agree that, should any portion of any
clause or paragraph of this Agreement be deemed too broad to permit enforcement
to its fullest extent, or should any portion of any clause or paragraph of this
Agreement be deemed unreasonable, then said clause or paragraph shall be
reformed and enforced to the maximum extent permitted by law. In the event that
such portion of any clause or paragraph is deemed incapable of reform, the
offending language shall be severed, and the remaining terms and provisions of
this Agreement shall remain unaffected, valid, and enforceable for all purposes.

(c)
Waiver. The waiver by either party of the breach of any of the terms and
conditions of, or any right under this Agreement, shall not be deemed to
constitute the waiver of any similar right. No such waiver shall be binding or
effective unless expressed in writing and signed by the party giving such
waiver.

(d)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by written amendment, such amendment to become
effective on the date stipulated therein. Employee acknowledges and represents
that in executing this Agreement, Employee did not rely, and has not relied, on
any communications, promises, statements, inducements, or representation(s),
oral or written, by the Company, except as expressly contained in this
Agreement. This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns (if any).



1

